[a1019wsfs-mturnertransit001.jpg]
Exhibit 10.19 Execution Copy CONFIDENTIAL December 15, 2019 Mark Turner Via hand
delivery Re: Transition Agreement Dear Mark: This letter (this “Letter”) sets
forth our mutual understanding of your transition from your current position as
Executive Chairman of WSFS Financial Corporation to the role of non- employee
member of the boards of directors (collectively the “WSFS Boards”) of WSFS
Financial Corporation and Wilmington Savings Fund Society, FSB (collectively,
“WSFS”). From the date hereof, the relationship between you and WSFS and its
subsidiaries shall be governed by the terms and conditions of this letter
agreement (this “Letter”). 1. Role; Time Commitment. a. Role. Unless otherwise
agreed upon by parties, or restricted by law, regulation or currently existing
corporate policy, in connection with your resignation as Executive Chairman of
WSFS Financial Corporation effective as of January 1, 2020 (the “Transition
Date”), you shall continue to serve as a member of the WSFS Boards as a non-
employee director and, at the 2020 Annual Meeting of Shareholders, the WSFS
Boards shall nominate you for reelection to the WSFS Boards for a term expected
to end at the Annual Meeting in 2022. Your position on the WSFS Boards shall
terminate at the end of such terms or upon your cessation of service to the WSFS
Boards as a result of resignation, removal or otherwise. b. Time Commitment. In
your capacity as a non-employee director, you shall devote such time and efforts
as is consistent with the requirements and expectations of WSFS for members of
the WSFS Boards generally. Additionally, upon request of the Chief Executive
Officer of WSFS (the “CEO”) from time to time, you agree to provide ongoing
coaching and mentoring of the CEO, as well as cooperation to assist in the
transition of duties to the new Chair of the WSFS Boards. Such requests for
coaching, mentoring and other assistance shall be made with reasonable advance
notice to you, and your services shall be provided in reasonable amounts and
delivered in mutually agreeable locations and by mutually agreeable means.



--------------------------------------------------------------------------------



 
[a1019wsfs-mturnertransit002.jpg]
2. Payments and Benefits. a. Salary; Board Fees. You shall continue to receive a
base salary at your current annual rate of $600,000 until the Transition Date.
On and from the Transition Date, WSFS shall pay to you such fees as are
generally paid to other members of the WSFS Boards, so long as you continue to
serve as a member of the WSFS Boards. b. Reimbursements. WSFS shall reimburse
you for reasonable and customary out-of-pocket expenses incurred by you in
connection with the performance of services pursuant to this Letter in
accordance with WSFS’s standard reimbursement policies (i) applicable to
executives of WSFS until the Transition Date and (ii) applicable to members of
the WSFS Boards on and from the Transition Date. c. Benefits. Until the
Transition Date, you shall continue to be eligible for any retirement and health
and other welfare benefit plans and programs as are generally made available to
active Associates of WSFS in accordance with the current terms and conditions of
the applicable plans and programs, as in effect from time to time. On and from
the Transition Date, you shall only be eligible to participate in any plans and
programs made available to non- employee directors of the WSFS Boards in
accordance with the current terms and conditions of the applicable plans and
programs, as in effect from time to time. d. Additional Consideration. Subject
to (i) your executing a release of claims in substantially the form attached as
Exhibit A hereto (the “Release”) within 21 days following the date hereof and
such Release becoming effective, (ii) your agreement to be bound by the
restrictive covenants described in paragraph 3 below, (iii) your agreement to
provide the coaching, mentoring and cooperation described in paragraph 1(b)
above, and (iv) your continued service as Executive Chairman through the
Transition Date, you shall be entitled to receive certain payments and benefits,
as follows: i. Retirement Payment. WSFS shall pay you $1,000,000 (the
“Retirement Payment”) in a lump sum, payable by wire to an account of your
direction by January 2, 2020, subject to paragraph 5(b). ii. Equity. Attached
hereto as Exhibit B is an equity grant status statement (the “Equity
Statement”), which provides information about the status of the stock options
(the “Options”) and restricted stock units (the “RSUs”) that have been granted
to you by WSFS that are outstanding as of the date hereof and remain eligible to
be earned. By executing this Agreement, you acknowledge and agree (x) that the
information set forth in the Equity Statement is true, complete and correct, and
(y) that you have no right, other than as specified in the Equity Statement, to
equity of WSFS pursuant to any incentive plan maintained for service providers
of WSFS (including, for the avoidance of doubt, pursuant to the Integration
Performance RSU Plan). On the Transition Date, any Options and RSUs listed on
Exhibit B that have not yet vested shall vest in full, and you (or, in the event
of your death, your legal representative) shall have until the earlier of (A)
the one-year anniversary of the Transition Date and (B) the end of the original
term of the applicable Option grant had you continued employment with the
Company, in which to exercise the Options listed on Exhibit B. WSFS has obtained
all required approvals, including from the Personnel and Compensation Committee
of the WSFS Boards, for the 2



--------------------------------------------------------------------------------



 
[a1019wsfs-mturnertransit003.jpg]
treatment of your incentive equity as set forth in this paragraph 2(d)(ii) (the
“Equity”). This Equity is made subject to the restrictive covenants set forth in
paragraph 3 below, which expressly supersede and replace all prior contractual
non-competition, non-solicitation and non- disparagement covenants previously
agreed to by you in connection with the grants of Options and RSUs. iii. Other.
You shall be eligible to receive the other benefits set forth on Exhibit C
hereto. If you do not sign and deliver the Release within 21 days or if the
Release does not become effective (including if you revoke your signature within
the time period specified in the Release), you will not be eligible for the
additional consideration in this paragraph 2(d). 3. Restrictive Covenants. a.
Non-Competition and Non-Solicitation. You agree that during the Restricted
Period (as defined below) you shall not (i) serve as a director, employee,
consultant or other service provider to any bank which performs similar services
as WSFS that is headquartered within 50 miles of either of WSFS’s primary
offices in Wilmington, Delaware or Philadelphia, Pennsylvania as of the date
hereof or the Transition Date (“Restricted Area”), (ii) solicit or attempt to
solicit any client of WSFS (except as part of a general market or broad-based
digital solicitation) for the purpose of interfering with such client’s
relationship with WSFS or encouraging such client to reduce or alter the scope
of its relationship with WSFS, or (iii) solicit, attempt to solicit, hire or
participate in the recruitment of any employee of WSFS or its affiliates. This
restriction in the preceding clause (iii) shall apply to anyone who is then or
within the preceding six months was an employee of WSFS or its affiliates.
Nothing in this paragraph shall preclude you from pursuing the opportunity with
the start-up company currently referred to as Wing that you have already
disclosed to the WSFS Boards, and it is expressly stated that all activities in
connection with such opportunity, including your service as a director,
employee, consultant, advisor or investor, and actions including without
limitation capital raising from other banks and financial institutions,
including entities within the Restricted Area, are expressly permitted by this
Letter and not precluded by this paragraph 3(a). It is further agreed that you
shall not violate this paragraph 3(a) by serving as a director, employee,
consultant, investor or advisor to any other start-up company operating in the
fields of fin-tech or specialty finance during the Restricted Period so long as
you provide WSFS with reasonable advance notice, preferably at least 30 days, to
enable the WSFS Boards to consider potential conflicts of interest. b.
Non-Disclosure of Confidential Information. You covenant and agree that the
Confidential Information (as defined below) is a valuable, special, and unique
asset of WSFS. You will use Confidential Information solely for purposes of
performing your duties for WSFS, and you will return any and all Confidential
Information in your possession at the conclusion your service with WSFS or upon
the request of WSFS at any time. You further agree that you will not use or
disclose to others any Confidential Information, except as authorized in writing
by WSFS. You further agree that WSFS owns the Confidential Information and that
you have no rights, title, or interest in any of the Confidential Information.
You further agree that your confidentiality obligations described herein shall
continue for so long as the Confidential Information remains confidential and
shall not apply to any information that becomes generally 3



--------------------------------------------------------------------------------



 
[a1019wsfs-mturnertransit004.jpg]
known to the public through no fault or action of your own. Notwithstanding this
paragraph 3(b), nothing in this Letter shall prohibit you from reporting
possible violations of law to a governmental agency or entity or require you to
seek authorization or notify WSFS if you make such reports. You are hereby
advised that you may be entitled to immunity from liability for certain
disclosures of trade secrets under the Defend Trade Secrets Act, 18 U.S.C. §
1833(b). The provisions of this paragraph 3(b) shall survive the termination
your relationship with WSFS and the WSFS Boards for any reason. c.
Non-Disparagement. You agree and covenant that you will not at any time make,
publish or communicate, or encourage others to make, publish, or communicate, to
any person or entity or in any public forum any defamatory or disparaging
remarks, comments or statements concerning WSFS, its business, products,
services or activities, or any of its current or former officers, or directors
or employees. This paragraph 3(c) does not (i) restrict or impede you from
exercising protected rights to the extent that such rights cannot be waived by
agreement, including but not limited to your Section 7 rights under the National
Labor Relations Act, (ii) apply to disclosures required by any applicable law or
regulation, or (iii) prohibit you from providing truthful testimony in response
to a validly issued subpoena. Likewise, WSFS agrees and covenants that it will
not at any time make, publish or communicate, or encourage others to make,
publish, or communicate, to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning you, your
reputation, services, experience, or abilities. For purposes of the foregoing
restriction applicable to WSFS, it shall only apply to WSFS officers at or above
the level of Senior Vice President and directors serving on one or more of the
WSFS Boards at any time on or after the date of this Agreement. d. No Implied
WSFS Endorsement. Both before and after the Transition Date, you agree that you
will not hold out WSFS as endorsing, being involved with, serving as a potential
source of financing for, or being an investor in, any enterprise with which you
are involved (unless and until WSFS elects to pursue such business or relations
with such enterprise). e. Acknowledgments. By signing this Letter, you
acknowledge and agree that the restrictions contained in this paragraph 3 are no
broader than are necessary to protect WSFS’s legitimate business interests, are
reasonable in both scope and duration, and do not unduly restrict your ability
to pursue your chosen livelihood. You further acknowledge that WSFS would not
have agreed to the terms and conditions in this Letter, and that WSFS would not
have agreed to continue to provide you with access to Confidential Information,
if you did not agree to the provisions of this paragraph 3. f. Reformation and
Enforceability. It is the intention of the parties that if any of the
restrictions set forth in this paragraph 3 are found by a court of competent
jurisdiction to be overly broad, unreasonable, or otherwise unenforceable then
these restrictions shall be modified and enforced to the greatest extent that
the court deems permissible. Each of the obligations in this paragraph 3 are
independent, separable and enforceable independent of each other. g.
Definitions. For the purposes of this Letter, including this paragraph 3: 4



--------------------------------------------------------------------------------



 
[a1019wsfs-mturnertransit005.jpg]
i. “Confidential Information” shall mean any and all trade secrets, confidential
and proprietary information, and all other information and data of WSFS
(inclusive of predecessor companies that have been acquired by WSFS) that is
generally unknown to third persons who could derive economic value from its use
or disclosure including, but not limited to, non-public customer information,
including client lists, client requirements, client needs, and client trends;
product and services cost pricing and varying supplier and vendor information,
including costs, discount and rebate programs, and logistics information
operational, financial, and marketing information propriety to or held
confidential by WSFS; and confidential or proprietary information received by
WSFS from third parties. Confidential Information may be contained in writing or
in any other tangible medium of expression, including work product created by
you in rendering services for WSFS; provided, that the term “Confidential
Information” does not include any information that (1) is now in or subsequently
enters the public domain through means other than direct or indirect disclosure
by you in violation of the terms of this Letter or other confidentiality
obligation or (2) is lawfully communicated to you by a third party, free of any
confidential obligation, subsequent to the time of communication thereof by,
through or on behalf of WSFS. ii. Restricted Period: “Restricted Period” shall
mean the period beginning on the date hereof and ending one year following
Transition Date. 4. Return of Property. Upon the termination of your service to
WSFS and prior to your departure from WSFS, or upon WSFS’s request, you agree to
(i) surrender to WSFS all proprietary or Confidential Information and articles
and property that belong to WSFS, and (ii) execute such documentation as is
required by WSFS to evidence the foregoing. Notwithstanding the foregoing, you
shall be permitted to continue to possess and have access to certain WSFS
property for the duration that the benefits described in Exhibit C are provided
to you by WSFS and paid for by you. 5. Taxes and Withholding. a. Withholding.
All payments and benefits hereunder will be subject to applicable taxes and
withholding where required by law. Regardless of the amount withheld, you are
solely responsible for paying all required taxes (other than WSFS’s share of
employment taxes on amounts paid in respect of employment) on all payments and
benefits. b. Section 409A. It is intended that all payments described in this
Letter comply with, or are exempt from, Section 409A; provided, however, that
nothing herein shall be interpreted to transfer liability for any tax (including
any due as a result of a violation of Section 409A) from you to WSFS or any
other person or entity. This Letter shall be interpreted and administered to
maximize the exemptions from Section 409A and, to the extent this Letter
provides for deferred compensation subject to Section 409A, to comply with
Section 409A. To the extent necessary to comply with Section 409A, in no event
may you, directly or indirectly, designate the taxable year of payment. To the
extent necessary to comply with Section 409A, references in this Letter to
termination of service or separation from service (and similar references) shall
have the same meaning as “separation from service” under Section
409A(a)(2)(A)(i) and any governing Internal Revenue Service guidance and
Treasury regulations (“Separation from Service”), and no payment subject to
Section 409A that is payable upon your 5



--------------------------------------------------------------------------------



 
[a1019wsfs-mturnertransit006.jpg]
termination of employment shall be paid unless and until (and not later than
applicable in compliance with Section 409A) you incur a Separation from Service.
If, upon separation from service, you are a “specified employee” within the
meaning of Section 409A, any payment that is subject to Section 409A and
triggered by a separation from service and that would otherwise be paid within
six months after separation from service will instead be paid in the seventh
month following your Separation from Service (to the extent required by Section
409A(a)(2)(B)(i)) or upon your death, if earlier. Any payments that are subject
to the Release requirement and are scheduled to be paid prior to the date the
Release becomes effective shall be paid in a lump sum, without interest, with
the first scheduled payment following the effectiveness of the Release and, if
any such amounts are subject to Section 409A and the period during which you
have discretion to sign or revoke the Release straddles two calendar years, such
amounts will be paid without interest in the second calendar year. To the extent
that any payment of or reimbursement by WSFS to you of eligible expenses under
this Letter constitutes a “deferral of compensation” within the meaning of
Section 409A (a “Reimbursement”) (i) you must request the Reimbursement (with
substantiation of the expense incurred) no later than 90 days following the date
on which you incur the corresponding eligible expense; (ii) subject to any
shorter time period provided in any WSFS expense reimbursement policy or
specifically provided otherwise in this Letter, WSFS shall make the
Reimbursement to you on or before the last day of the calendar year following
the calendar year in which you incurred the eligible expense; (iii) your right
to Reimbursement shall not be subject to liquidation or exchange for another
benefit; and (iv) the amount eligible for Reimbursement in one calendar year
shall not affect the amount eligible for Reimbursement in any other calendar
year. You are encouraged to obtain your own tax advice regarding your
compensation from WSFS. You agree that WSFS does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you
will not make any claim against WSFS or any of its affiliates related to tax
liabilities arising from your compensation. 6. Miscellaneous Provisions a.
Entire Agreement. This Letter constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings relating to the
subject matter of this Letter, including any agreement between you and WSFS or
any of its subsidiaries, whether written or oral; provided, that any agreement
with respect to the Options or RSUs listed on Exhibit B remain in effect except
as specifically modified by this Letter. This Letter sets forth the entire
understanding of the parties as to the subject matter contained herein. Your
position as a member of the WSFS Boards shall be subject to the policies and
governing documents of the WSFS Boards, including the WSFS certificate of
incorporation and the by-laws of WSFS, and nothing in this Letter shall limit
your fiduciary duties or other statutory or common law obligations as a member
of the WSFS Boards. b. Governing Law; Dispute Resolution; Remedies. This Letter
shall be governed by and construed in accordance with the laws of Delaware
(without regard to conflict of laws principles), and any dispute pertaining to
or arising out of this Letter shall be brought only in the state or federal
courts located within Delaware. By signing this Letter you irrevocably consent
to the personal jurisdiction of the state and federal courts located within
Delaware. You agree that any breach or threatened breach of your obligations in
paragraph 3 will cause WSFS substantial and irrevocable damage for which it
would have no adequate remedy at law and you therefore 6



--------------------------------------------------------------------------------



 
[a1019wsfs-mturnertransit007.jpg]
agree that WSFS will be entitled to injunctive relief in the event of any such
breach or threatened breach, without the necessity of showing actual damages or
that monetary damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. Each right, obligation and
remedy set forth in this Letter shall be cumulative and in addition to the other
rights, obligations and remedies set forth herein or under other agreements, at
law or in equity. In the event that you breach your obligations under paragraph
3(a), 3(c) or 3(d) of this Letter, any payments or benefits pursuant to this
Letter that have not yet been provided shall be forfeited and any payments or
benefits previously provided must be repaid to WSFS immediately upon demand. c.
Notices. All notices or other communications which are required or permitted
under this Letter shall be in writing and sufficient if delivered by hand, by
facsimile transmission (followed by overnight courier), by registered or
certified mail, postage pre-paid, or by courier or overnight carrier, or by
email (with receipt confirmed) to the persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered as of the date so delivered: To you: At the address on file
with WSFS. To WSFS: WSFS Financial Corporation WSFS Bank Center 500 Delaware
Avenue Wilmington, DE 19801 Facsimile Number: (302) 571-6871 Attention: Rodger
Levenson, President & Chief Executive Officer Email: rlevenson@wsfsbank.com d.
Counterparts. This Letter may be executed in counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same instrument. e. Assignment. The provisions of this Letter shall bind and
inure to the benefit of WSFS and its successors and assigns. You may not assign
this Letter. f. Amendment and Waiver. No failure or delay on the part of you or
WSFS in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. Any amendment, supplement or modification
of or to any provision of this Letter and any waiver of any provision of this
Letter shall be effective (i) only if it is made or given in writing and signed
by each party hereto or, in the case of a waiver, by the party granting the
waiver and (ii) only in the specific instance and for the specific purpose for
which made or given. g. Severability. If any provision of this Letter is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Letter shall not be affected or impaired in any
way. 7



--------------------------------------------------------------------------------



 
[a1019wsfs-mturnertransit008.jpg]
h. Construction. You and WSFS agree that you each have had the opportunity to be
represented by counsel during the negotiation and execution of this letter, and
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document. The headings in this
Letter are only for convenience and are not intended to affect construction or
interpretation. The words “include,” “includes” and “including,” when used in
this Letter, will be deemed to be followed by the phrase “but not limited to”.
The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Letter shall refer to this Letter as a whole and not to any
particular provision of this Letter. [Remainder of the Page Left Blank] 8



--------------------------------------------------------------------------------



 
[a1019wsfs-mturnertransit009.jpg]
We hope you will indicate your acceptance of the terms of this Letter set forth
above by signing and dating in the spaces indicated below. Sincerely, /s/ Rodger
Levenson Rodger Levenson President & Chief Executive Officer WSFS Financial
Corporation /s/ Rodger Levenson Rodger Levenson President & Chief Executive
Officer Wilmington Savings Fund Society, FSB I acknowledge that I have read,
understand and agree to the terms and conditions of this Letter: MARK TURNER
__________________________December 15, 2019
___________________________________/s/ Mark Turner Date Signature



--------------------------------------------------------------------------------



 